Opinion filed June 23, 2011




                                              In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-09-00246-CV
                                          __________

            TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                                 V.

                                KENNY COBB, JR., Appellee


                              On Appeal from the 118th District Court

                                      Howard County, Texas

                                   Trial Court Cause No. 46519


                              MEMORANDUM OPINION

       The Texas Department of Public Safety appeals from an order expunging all records
reflecting that Kenny Cobb, Jr. was convicted of the felony offense of criminal mischief. In its
sole issue on appeal, the DPS asserts: “Cobb was not entitled to an expunction of records related
to his arrest because he served a term of deferred adjudication as a result of that arrest.”
       The record shows that Cobb moved for a “partial expunction” of his records because his
criminal history incorrectly indicated that he had been “convicted” of criminal mischief. It is
undisputed that Cobb was not convicted of that offense but, rather, received deferred
adjudication in 1983 and subsequently completed his probation without being adjudicated guilty.
         We agree with the DPS that Cobb is not entitled to an expunction of his “arrest” records.
See TEX. CODE CRIM. PROC. ANN. art. 55.01 (Vernon Supp. 2010); Harris County Dist.
Attorney’s Office v. J.T.S., 807 S.W.2d 572 (Tex. 1991). However, Cobb did not request that his
“arrest” records be expunged pursuant to Article 55.01, and the trial court’s order does not
explicitly expunge the records related to Cobb’s “arrest.” To the extent that the trial court order
may be construed to expunge Cobb’s arrest record, we sustain the issue urged by the DPS. We
note that, in its reply brief, the DPS states that Cobb’s computerized criminal history has now
been corrected to remove any references to a conviction.
         We affirm the order of the trial court to the extent that it relates to records reflecting that
Cobb was convicted of criminal mischief. However, to the extent that it may be read to require
the expunction of records relating to Cobb’s arrest and deferred adjudication for criminal
mischief, the order of the trial court is reversed. Cobb is not entitled to an expunction of the
records and files related to his arrest.




                                                                                  PER CURIAM


June 23, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2